Pettit, J.
This suit was brought by Milford, Ex’r, against Aylesworth and McElroy, on a promissory note, and judgment was rendered against both of the defendants, and Aylesworth only appeals, and has not joined his co-defend.ant with him in the appeal, nor has he given McElroy notice, as required by sec. 551, 2 G. & H. 270.
The numerous and uniform rulings of this court are, that in such a case, the appeal must be dismissed.
The appeal is dismissed, at the costs of the appellant.*

 Motion to reinstate overruled.